DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants extensive amendments and persuasive arguments all the rejections to the claims are withdrawn, and claims are allowed.  Furthermore, prior art taken alone or in combination with fail to disclose or teach method for generating a text summary for a multimedia content, that includes receiving, by acomputing unit, a plurality of image frames of the multimedia content; generating, by the computing unit, a first set of activation maps by applying a spatial filter on each image frame from the plurality of image frames for determining one or more spatial features in each image frame from the plurality of image frames; generating, by the computing unit, one or more second set of activation maps corresponding to applying each temporal filter of one or more temporal filters on the first set of activation maps at each level of a plurality of levels, for determining one or more temporal features in the plurality of image frames using each activation map from the one or more second set of activation maps; extracting, by the computing unit, one or more low-level features and one or more high level features for the one or more spatial features and the one or more temporal features, based on the one or more spatial features and the one or more temporal features; detecting, by the computing unit, a behaviour of a subject using the one or more spatial features and the one or more temporal features, wherein the one or more low-level features and the one or more high-level features are used to determine the behavior of the subject; and extracting, by the computing unit, the determined one or more spatial features in each image frame from the plurality of image frames and the determined one or more temporal features in the plurality of image frames, for generating a text summary for the multimedia content, wherein the text summary is based on the determined behavior of the subject, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663